OPINION — AG — UNDER THE AUTHORITY OF STATE OF OKLAHOMA EX REL. MAC Q. WILLIAMSON V. HARRELL E. GARRISON, ET AL., OKL. 363 P.2d 285, A TRUST AGREEMENT, SUCH AS THE MUSKOGEE SEQUOYAH COUNTY WATER AUTHORITY, WHEREIN THE BENEFICIAL INTEREST OF THE SOLE BENEFICIARY, STATE OF OKLAHOMA, WAS ACCEPTED BY YOU AS GOVERNOR ON MAY 27, 1963, AMY BE CREATED FOR THE FURTHERANCE, OR THE PROVIDING OF FUNDS FOR THE FURTHERANCE, OF ANY PUBLIC FUNCTION WHICH THE GOVERNMENTAL INTITY MIGHT BE AUTHORIZED BY LAW TO PERFORM AND THE FACT THAT SUCH FUNCTION HAD NOT BEEN AUTHORIZED TO THE BENEFICIARY AT THE TIME OF CREATION OF THE TRUST DOES NOT IMPAIR ITS VALIDITY. CITE: ARTICLE II, SECTION 31, ARTICLE VI, ARTICLE XVIII, SECTION 5 (LEE COOK)